DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 8 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
 	Claim 8 is a distinct species from already-examined claim 1. Claim 1 recites that the pressure vessel body is larger in cross section than the body-flange connected portion, whereas claim 8 recites the opposite: the pressure vessel body is smaller in cross section than the body-flange connected portion. In addition, these species are not obvious variants of each other based on the current record.
 	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply: the species require a different field of search (e.g., searching different word search queries), and the prior art applicable to one species does not apply to the other species.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 8 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive. 
Applicant states that JP091’s pressure-vessel-body connected portion 5 is not formed in a circular cross section and is instead a rectangular cross-section. However, JP091 explicitly states at the end of [0005] that the portion 5 is circular: “a pair of annular bulging spaces 5.” The term “annular” means ring-shaped, which is a circle. Accordingly, the argument that portion 5 is not of circular cross-shape is not persuasive. 
Applicant states that portion 7 of JP091 is not a frustoconical shape but is instead a rectangular shape. However, Fig. 1 of JP091 shows portion 7 to be a frustoconical shape. Applicant appears to be conflating “shape” with “cross-section.” The claim does not describe the “cross-section” of portion 7, but instead only describes the “shape.” The shape shown in the two-dimensional side view of Figure 1 of JP091 is a frustoconical shape, which reads on the claimed language. Accordingly, this argument is unpersuasive. 
Response to Amendments
Applicant's amendments have overcome the Specification objection, 112(b) rejections, and 112(d) rejection of record. 
 A note to the Applicant: Examiner notes that Applicant’s amendments and arguments largely center on the shape of various components of the claimed invention. Examiner would like to point out that the modification of a shape of a component is not generally seen to create a patentable difference over an otherwise identical prior art reference. This is explained further in the below 103 rejection of claim 1. To . 

Claim Objections
Claim 1 is objected to because of the following informalities:  in the second-to-last line, the language “semi-elliptical shape with a shape changing to be gradually smaller…”. This language is unclear—it does not make sense to describe a shape with another shape. Examiner suggests changing “a shape changing to be gradually smaller” to “a size changing to be gradually smaller.” Examiner is not making a 112(b) rejection because Examiner did not point out this error in the Non-Final.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP0911 (JP 2002-107091 A).
Regarding claim 1, JP091 teaches (Fig. 1) a pressure vessel comprising:  	a pressure vessel body (1) provided with a flow channel through which a fluid (18, 19) is capable of flowing, having a rectangular cross-sectional shape (“a cylindrical or rectangular cross section main body 10,” ¶ 2), and formed to extend in a longitudinal direction;  	a body flange (6) provided at at least one end side of the pressure vessel body in the longitudinal direction and having a circular cross-sectional shape; and  	a connecting member (7, 5) connecting the pressure vessel body (1) and the body flange (6) to each other, (rightmost portion of 7) connected to the body flange (6) and having a circular cross-sectional shape (Fig. 1 is a 2-D sideview of a component that has a circular cross-section), 		a pressure-vessel-body connected portion (5) connected to the pressure vessel body (1), being larger in cross section than the body-flange connected portion (rightmost portion of 7), and having a circular cross section (“a pair of annular bulging spaces 5,” ¶ 2; Examiner notes that “annular” means ring-shaped, which is a circle), and  		a connecting portion (7) connecting the body-flange connected portion (rightmost portion of 7) and the pressure-vessel-body connected portion (5) to each other and formed in a conical (7 has a frustoconical shape when viewed from the 2-D sideview), hemispherical, or semi-elliptical shape with a shape changing to be gradually smaller from the pressure-vessel-body connected portion (5) toward the body-flange connected portion (rightmost portion of 7). Accordingly, claim 1 is rejected as anticipated by JP091.

Regarding claim 6, a note on intended use-type limitations: 
 	Claim 6 includes the following statement that is considered intended use-type language:
 	 “…to dispose a component.”

claimed structure over that of the applied reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP § 2111–2115. MPEP § 2114(II) states: 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. 

[A]pparatus claims cover what a device is, not what a device does.” 

 	
In this case, the cited apparatus in JP091 is capable of being used to achieve the intended use of component disposal. That is, since JP091’s body-flange connected portion (7) is provided with an internal space, then this space can fulfill the intended use of containing a disposed component. 

JP091 anticipates all the elements of the parent claim and additionally teaches wherein the body-flange connected portion (rightmost portion of 7) is formed to extend in the longitudinal direction of the pressure vessel body (1) (if the longitudinal direction is the left-to-right direction, then the rightmost portion of 7 is along the same left-to-right axis as the pressure vessel body 1), and 	the body-flange connected portion (rightmost portion of 7) is provided with a space (the entirety of portion 7 contains an internal space to receive the influx of fluid flow as evidenced by the flow arrow 19 in Fig. 1) to dispose a component: as described in the above note, because JP091’s body-flange connected portion contains an internal space, then it is capable of fulfilling the intended use clause of holding a disposed . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP091.
This additional rejection is being made in response to Applicant’s arguments (Remarks 03/29/2021). Applicant’s current claim 1 recites no less than 5 shapes of various components. While Examiner disagrees with Applicant’s arguments (see the above Response to Arguments section), for the purpose of compact prosecution, Examiner would like to put Applicant on notice that a modification in the shape of a component is generally not considered to be a patentable feature of an otherwise identical prior art reference. 
Regarding claim 1, JP091 teaches (Fig. 1) a pressure vessel comprising:  	a pressure vessel body (1) provided with a flow channel through which a fluid (18, 19) is capable of flowing, having a rectangular cross-sectional shape (“a cylindrical or rectangular cross section main body 10,” ¶ 2), and formed to extend in a longitudinal direction;  	a body flange (6) provided at at least one end side of the pressure vessel body in the longitudinal direction and having a circular cross-sectional shape; and  	a connecting member (7, 5) connecting the pressure vessel body (1) and the body flange (6) to each other,  	wherein the connecting member has (rightmost portion of 7) connected to the body flange (6) and having a circular cross-sectional shape (Fig. 1 is a 2-D sideview of a component that has a circular cross-section), 		a pressure-vessel-body connected portion (5) connected to the pressure vessel body (1), being larger in cross section than the body-flange connected portion (rightmost portion of 7), and having a circular cross section (“a pair of annular bulging spaces 5,” ¶ 2; Examiner notes that “annular” means ring-shaped, which is a circle), and  		a connecting portion (7) connecting the body-flange connected portion (rightmost portion of 7) and the pressure-vessel-body connected portion (5) to each other and formed in a conical (7 has a frustoconical shape when viewed from the 2-D sideview), hemispherical, or semi-elliptical shape with a shape changing to be gradually smaller from the pressure-vessel-body connected portion (5) toward the body-flange connected portion (rightmost portion of 7).
Examiner notes that many of the claimed features are described as having a circular cross section (body flange, body-flange connected portion, pressure-vessel-body connected portion). Examiner points to the embodiment in Figure 6 of JP091. This Figure shows that it was known in the art at the time the invention was made to form many/all components of the heat exchanger in a circular cross-section. It is well-known in the art that a circle is the shape that has the largest surface area. Therefore, the skilled artisan would have been motivated to utilize circular cross-sections for all components whenever possible, especially in a heat exchanger, where surface area is extremely important to the efficiency of the cooling function.
There are already many references of record (e.g., see Applicant’s Foreign Reference submissions dated 05/07/2019) that show variations in shapes for different components of related art heat exchangers. For example:
 	CN 102721304 A2 shows (Fig. 1) a cylindrical main body 3 with a frustoconical intermediate portion 4 connected to another cylindrical portion 5, and a hemispherical end piece 6. 

 	CN 103267434 A3 shows (Fig. 1) a cylindrical main body 3 with six circular flanges and hemispherical end pieces 5. 

 	CN 105582773 A4 shows (Fig. 1) a cylindrical main body 1 with circular flanges 2 and cylindrical end pieces 10. 

 	JP 2000-1933815 shows (Fig. 15) a cylindrical main body 126 with circular flanges 136, 138, hemispherical end pieces 132 and cylindrical end pipes 152. 

 	JP 2001-2418726 shows (Fig. 1) a cylindrical main body 14 with frustoconical intermediate pieces 18 connected to cylindrical end pieces 22. 
 	JP 2003-2019237 shows (Fig. 2) a rectangular main body 10 with square intermediate pieces connected to circular end flanges. 
 	JP 2013-96647 A8 shows (Fig. 6E) a rectangular elongated body 4A with a frustoconical intermediate portion 4A connected to a cylindrical end piece 11J.  	
It would have been an obvious matter of design choice to have formed any of the components of JP091’s heat exchanger in Figure 1 to have any number of shapes, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As shown above, the skilled artisan is readily able to experiment with different shapes for . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP091 in view of JP647 (JP 2013-96647 A9).
Regarding claim 7, JP091 anticipates all the elements of the parent claim but does not explicitly state that the pressure vessel body (1) is insertable and fittable in the pressure-vessel-body connected portion (5). 
However, this limitation simply amounts to taking an integral structure (1, 5) of JP091 and forming it into separable components, which was already known in the art at the time of Applicant’s invention, as evidenced by JP647. 
JP647 is in the same art area of heat exchangers and teaches (Fig. 7A) a heat exchanger with a body (13A) where one end side of the pressure vessel body (both left and right sides) is insertable and fittable in the pressure-vessel-body connected portion (11S). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the main body of JP091 insertable and fittable inside the adjacent connecting portion, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman
The skilled artisan would have been motivated to make JP091’s adjacent components separable because it is well-known in the art that a modular structure is easier for maintenance and repair operations. For example, if the portion 5 in JP091 develops a crack, then only this portion can be removed and replaced, rather than having to replace the entire integral piece including 5 and the main body 1. Accordingly, claim 7 is rejected as obvious over JP091 in view of JP647. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/           Primary Examiner, Art Unit 3646                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the 9-page Foreign Reference in the file 05/22/2020.
        2 See the 24-page Foreign Reference in the file 05/07/2019.
        3 See the 11-page Foreign Reference in the file 05/07/2019.
        4 See the 25-page Foreign Reference in the file 05/07/2019. 
        5 See the 17-page Foreign Reference in the file 05/07/2019
        6 See the 22-page Foreign Reference in the file 05/07/2019
        7 See the 8-page Foreign Reference in the file 05/07/2019
        8 See the 39-page Foreign Reference in the file 05/07/2019
        9 See the 39-page Foreign Reference in the file 05/07/2019.